DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a first deflecting means”, in claim 1, is interpreted in light of the specification to encompass a baffle or equivalents thereof. 

"a third deflecting means", in claim 33, is interpreted in light of the specification to encompass a baffle or equivalents thereof.
"a fourth deflecting means", in claim 46, is interpreted in light of the specification to encompass a baffle or equivalents thereof.
"a directing means", in claim 53, is interpreted in light of the specification to encompass a baffle, plate, or equivalents thereof. 
"indirect heat exchange means" in claim 68, is interpreted in light of the specification to encompass a tank, coil, or equivalents thereof.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 13, 25, 27, 29, 32, 33, 35, 36, 46, 51, 52-55, 65-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a flow chamber configured to receive liquid heat transfer medium from at least two heat sources”.  The scope of this functional limitation is unclear.  One of ordinary skill in the art would recognize that a single port could be used to receive heat transfer medium from two sources.  
 	Claim 1 recites “a bypass chamber communicating with the flow chamber and configured to provide heat transfer medium from the bypass chamber to another one of the at least two heat sources the return chamber communicates with the flow and the bypass chambers through a communicating opening” [emphasis added].  This language appears to run-on and it is unclear where the phrase ends and a new phrase begins.  It is unclear from the language of the claim what which elements are required to communicate with which other elements. 
Claims 9, 13, 25, 27, 29, 32, 33, 35, 36, 46, 51, 52-55, 65-68 are indefinite at least by virtue of dependency. 
Claim 1 recites “the communicating passage way”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if the limitation is referring to the bypass chamber, or the communicating opening previously recited.  
	Claim 9 recites “… and communicating passageway”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if the limitation is intended to reference the previously recited communication passageway or reference another communication passage way.  
Claim 27 recites “the said inlet port is located and a portion of the peripheral wall substantially opposite the said inlet port”.  This limitation is indefinite.  An inlet port cannot be located opposite itself. 
Claim 27 recites “the said inlet port” and “one inlet port”.  Notwithstanding the above issue of definiteness, it is unclear if these limitations reference the same port or different ports.  It is unclear how many inlet ports are required by the claims. 
Claim 29 recites “the outlet opening of the inlet pipe”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 32 recites “at least one of the flow ports”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 33 recites “the outlet opening of the inlet pipe”, “the inlet pipe”, and “the flow pipes”.  There is insufficient antecedent basis for these limitations in the claims. 
Claim 46 recites “the inlet opening of the at least one flow pipe”.  There is insufficient antecedent basis for these limitations in the claims. 
Claim 51 recites “a generally downwardly direction”.  “generally” is a relative term which attempts to modify the scope of an already broad term “downwardly.   It is unclear from the claims and specification 
Claim 54 recites “a pair of directing plates converging towards the de-aeration port and defining a gap therebetween”.  It is unclear from the claims if the gap is between the par of plates or between the plates and the port.  
Claim 56 recites “the de-aeration port”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 65 recites “The buffer tank comprising ….”  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if claim 65 is intended to reference another claim or if this is merely a typographical error and claim 65 is independent.  
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 13, 27, 32, 35, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strelow US20090020270.
Regarding claim 1, Strelow US20090020270 discloses a manifold having a hollow interior region (Fig. 3 or Fig. 4) divided to form 
a flow chamber configured to receive liquid heat transfer medium from at least two heat sources, and to provide the heat transfer medium to at least one heat exchange circuit (chamber 3), 
a return chamber configured to receive heat transfer medium returned from the heat exchange circuit, and to provide the returned heat transfer medium to one of the at least two heat sources (Chamber 4), and 
a bypass chamber (passage 21) communicating with the flow chamber and configured to provide heat transfer medium from the bypass chamber to another one of the at least two heat sources the return chamber communicates with the flow and the bypass chambers through a communicating opening (seen in Fig. 3 and 4), and 
a first deflecting means is located adjacent the communicating opening for deflecting heat transfer medium flowing into the return chamber from the communicating passageway (communication passageway 20, deflecting means seen in annotated Fig. 3).

    PNG
    media_image1.png
    299
    419
    media_image1.png
    Greyscale

Regarding claim 9, Strelow further discloses the manifold as claimed in Claim 1 in which the first deflecting means is located between the return chamber and communicating passageway (see annotated Fig. 3 of Strelow, above).
Regarding claim 13, Strelow further discloses the manifold as claimed in any preceding claim 1 in which the manifold is configured so that the bypass chamber is located between the flow chamber and the return chamber (Strelow, Fig. 3 and 4).
Regarding claim 27, Strelow further discloses the manifold as claimed in Claim 25 in which one inlet port is connected to an inlet pipe which extends from the inlet port into the flow chamber and terminates in an outlet opening intermediate a portion of the peripheral wall in which the said inlet port is located and a portion of the peripheral wall substantially opposite the said inlet port (as best understood, Strelow teaches pipes 12 which extend from the bottom of the device through the flow chamber and into the return chamber at an intermediate height of the device, Fig. 3).  
Regarding claim 32, Strelow further discloses the manifold as claimed in  Claim 25 in which at least one of the flow ports is located in the base wall, and communicates with the flow chamber through a flow pipe extending from the at least one of the flow ports, the flow pipe extending through the return 
Regarding claim 35, Strelow further discloses the manifold as claimed in Claim 25 in which an upper partition wall, and a lower partition wall spaced apart below the upper partition wall are located in the hollow interior region, the upper partition wall being spaced apart downwardly from the top wall, and the lower partition wall being spaced apart upwardly from the base wall, the upper and lower spaced apart partition walls extending from the peripheral wall into the hollow interior region for forming the flow chamber, the return chamber and the bypass chamber in the hollow interior region (Strelow, passage 21 is comprised of an upper and lower wall defining the bypass chamber; Rea teaches partitions extending from the peripheral walls, see claim 25 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 and 52, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Strelow US20090020270 in view of Rea US6092734.
Regarding claim 25, Strelow teaches the manifold as claimed in claim 1 in which the manifold comprises a base wall, a top wall spaced apart above the base wall (Fig. 3)
 Strelow does not expressly disclose a peripheral wall extending around the base wall and the top wall and joining the base wall and the top wall, and defining with the base wall and the top wall the hollow interior region.
Rea US6092734 teaches a manifold for heating system comprised of a base wall, a top wall spaced apart above the base wall, and a peripheral wall extending around the base wall and the top wall and joining the base wall and the top wall, and defining with the base wall and the top wall the hollow interior region (Fig. 1 and Fig. 2).   
One of ordinary skill in the art would recognize that Strelow’s device is closed as it holds fluid. In seeking to implement Strelow’s invention one of ordinary skill in the art would necessarily look to conventional methods in the art for constructing and assembling the device.   Rea teaches one such method comprising walls which would meet the claimed subject matter.  
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to construct Strelow’s manifold using walls, as taught by Rea, since doing so amounts to a known technique for constructing manifolds in the art with the known predictable result of holding fluid and providing flow chambers.  
Regarding claim 52, Strelow does not expressly disclose the manifold as claimed in claim 1 in which a de-aeration port extends from the flow chamber for accommodating air entrained in the heat transfer medium from the flow chamber and for accommodating expansion of the heat transfer medium in the manifold.
Rea US6092734 teaches a manifold for heating systems wherein the flow chamber is provided with a vent port extending from the flow chamber (51, Fig. 9) thereby allowing air to be readily vented from the system (Col. 9 Ln. 5-12).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to add a vent as taught by Rea since doing so amounts to a known technique for improving similar devices in the art with the known predictable result of allowing air to be readily vented from the system.  

Claims 29, 33, 46, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Strelow US20090020270 in view of DE4442281.
Regarding claim 29, Strelow does not expressly disclose the manifold as claimed in Claim 27 in which a second deflecting means is located in the flow chamber adjacent but spaced apart from the outlet opening of the inlet pipe for directing the heat transfer medium from the inlet pipe to flow in the flow chamber in a direction from the outlet opening towards the portion of the peripheral wall adjacent the said inlet port.
DE4442281 teaches a distributor for heating systems wherein a deflecting means are provided spaced apart from outlet openings for directing the flow of heat transfer medium (Fig. 3, flow guide places 19).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide flow guide plates, such as taught by DE4442281, since doing so amounts to a known technique in the art with the known predictable results of guiding flow.  
Regarding claim 33, Strelow does not expressly disclose the A-manifold as claimed in Claim 32 in which a third deflecting means is located in the flow chamber for deflecting heat transfer medium from the outlet opening of the inlet pipe from the inlet opening of one of the flow pipes.
DE4442281 teaches a distributor for heating systems wherein a deflecting means are provided spaced apart from outlet openings for directing the flow of heat transfer medium (Fig. 3, flow guide places 19).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide flow guide plates, such as taught by DE4442281, since doing so amounts to a known technique in the art with the known predictable results of guiding flow.  
Regarding claim 46, Strelow does not expressly disclose the manifold as claimed in Claim 32 in which a fourth deflecting means is located in the flow chamber for deflecting heat transfer medium flowing in the flow chamber past the inlet opening of the at least one flow pipe.
DE4442281 teaches a distributor for heating systems wherein a deflecting means are provided spaced apart from outlet openings for directing the flow of heat transfer medium (Fig. 3, flow guide places 19).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide flow guide plates, such as taught by DE4442281, since doing so amounts to a known technique in the art with the known predictable results of guiding flow.  

Claim 51, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Strelow US20090020270 in view of Kwak et al. US20090205635.
Regarding claim 51, Strelow does not expressly disclose the manifold as claimed in Claim 35 in which the first deflecting means comprises a deflecting plate inclined in a generally downwardly direction from the lower partition wall.
Kwak et al. US20090205635 teaches a flange or baffles for a manifold for controlling the direction of flow of a heating medium in the manifold (abstract) wherein the baffle is angled downwardly thereby promoting fluid flow in that direction (Fig. 9, baffle 9, ¶60).  
Providing such a flange is a known technique for controlling the fluid flow inside manifolds.   
Thus, it would have been obvious to one of ordinary skill in the art to modify the prior art device with a downwardly inclined baffle, as taught by Kwak, since doing so is a known technique for controlling fluid flow in similar devices with the known predictable result of promoting downward fluid flow.  

Claims 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea US6092734 in view of Strelow US20090020270.
Regarding claim 1, Rea US6092734 teaches a manifold having a hollow interior region (Fig. 2 and 4) divided to form 
a flow chamber configured to receive liquid heat transfer medium from at least two heat sources, and to provide the heat transfer medium to at least one heat exchange circuit (Fig. 4 and 6, flow region 29), 
a return chamber configured to receive heat transfer medium returned from the heat exchange circuit, and to provide the returned heat transfer medium to one of the at least two heat sources (Fig. 4 and 6, return region 30), and 

Rea does not expressly disclose
a bypass chamber communicating with the flow chamber and configured to provide heat transfer medium from the bypass chamber to another one of the at least two heat sources the return chamber communicates with the flow and the bypass chambers through a communicating opening, and 
a first deflecting means is located adjacent the communicating opening for deflecting heat transfer medium flowing into the return chamber from the communicating passageway.

Strelow US20090020270 discloses a manifold having a hollow interior region (Fig. 3 or Fig. 4) divided to form 
a flow chamber configured to receive liquid heat transfer medium from at least two heat sources, and to provide the heat transfer medium to at least one heat exchange circuit (chamber 3), 

a bypass chamber (passage 21) communicating with the flow chamber and configured to provide heat transfer medium from the bypass chamber to another one of the at least two heat sources the return chamber communicates with the flow and the bypass chambers through a communicating opening (seen in Fig. 3 and 4), and 
a first deflecting means is located adjacent the communicating opening for deflecting heat transfer medium flowing into the return chamber from the communicating passageway (communication passageway 20, deflecting means seen in annotated Fig. 3).
Strelow teaches that this additional bypass chamber provides the benefit of providing a mixing chamber (¶30, ¶31) thereby providing control of the water temperature (¶12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Rea with a bypass chamber and deflecting means, as taught by Strelow, since doing so amounts to a known technique for improving similar heating systems in the art with the known predictable result of providing a mixing chamber and thereby control of the water temperature.  

Regarding claim 35, the previously combined references teach the manifold as claimed in Claim 25 in which an upper partition wall, and a lower partition wall spaced apart below the upper partition wall are located in the hollow interior region, the upper partition wall being spaced apart downwardly from the top wall, and the lower partition wall being spaced apart upwardly from the base wall (Strelow, passage 21), the upper and lower spaced apart partition walls extending from the peripheral wall  (Rea, Fig. into the hollow interior region for forming the flow chamber, the return chamber and the bypass chamber in 
Regarding claim 52, Rea in views of Strelow teaches the manifold as claimed in claim 1 in which a de-aeration port extends from the flow chamber for accommodating air entrained in the heat transfer medium from the flow chamber and for accommodating expansion of the heat transfer medium in the manifold (Rea, vent 51, Fig. 9).

Claims 65-68, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea US6092734 in view of Strelow US20090020270 as applied to claim 1 above, in further view of Erasmus US20100329651.
Regarding claim 65, Rea in view of Strelow discloses  a buffer tank comprising an upper buffer portion (Rea tank 12, Fig. 6) and a manifold as claimed in any preceding claim 1 (see claim 1 above).
Rea in view of Strelow does not expressly disclose the manifold located in the buffer tank.
Erasmus US20100329651 teaches in the field of systems for heating water providing a thermally insulated casing housing a tank and manifold may be provided in order to reduce thermal losses, improve the overall appearance of the system, and reduce the time required to install the system (¶60).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide the tank and manifold of the combined references a common insulated casing (thereby representing a “tank”) since doing so is a known technique in the art of heating systems with the known predictable results of to reducing thermal losses, improving the overall appearance of the system, and reducing the time required to install the system.
Regarding claim 66, The previously combined references do not expressly teach the buffer tank as claimed in Claim 65 in which the manifold is located adjacent the lower end of the buffer tank.
Erasmus US20100329651 teaches manifold 16 adjacent the lower end of the tank 12, Fig. 7 establishing that such an arrangement is known in the art.  
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the manifold and tank of the prior art in the claimed fashion. 
Regarding claim 67, the previously combined references teach the buffer tank as claimed in Claim 65 in which an indirect heat exchange means is located in the buffer portion of the buffer tank for heating domestic hot water (Rea, Fig. 6, indirect hot water tank 12).
Regarding claim 68, the previously combined references teach the buffer tank as claimed in Claim 67 in which the indirect heat exchange means comprises one of an indirect heat exchange tank and an indirect heat exchange coil (Rea, indirect hot water tank 12).

Claims 53-56, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea US6092734 in view of Strelow US20090020270 as applied to claim 1 above, in further view of Macierewicz US4276059.
Regarding claim 53, the previously combined do not expressly disclose the manifold as claimed in Claim 52 in which a directing means is provided for directing air entrained in the heat transfer medium to the de-aeration port.
Macierewicz US4276059 teaches a device for removing gases from a liquid (abstract) wherein  directing means (baffles 30, Fig. 2 and Fig. 5) are provided for enhancing removal of gas bubbles (Col. 2, Ln. 45-50).  
, since doing so would enhance the removal of gas bubbles.  
Regarding claim 54, The previously combined references teach the manifold as claimed in Claim 53 in which the directing means comprises a pair of directing plates converging towards the de-aeration port and defining a gap therebetween adjacent the de-aeration port for directing air bubbles into the de-aeration port (Macierewicz, Fig. 5, baffles 30 comprise at least a pair, with gaps therebetween, which are seen converging towards vent 24a).
Regarding claim 55, the previously combined references teach the manifold as claimed in Claim 54 in which the directing plates converge in the general direction of flow of the heat transfer medium through the flow chamber (Macierewicz, Fig. 5).
Regarding claim 56, The previously combined references teach the A-manifold as claimed in Claim 53 in which the de-aeration port extends from the top wall of the manifold (Rea Fig. 9; Macierewicz, Fig. 5), and the directing means extends from the top wall into the flow chamber (Rea, Fig. 9; Macierewicz, Fig. 3 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                               

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762